 


109 HR 4723 IH: Medicare Prescription Drug Benefit Enrollment Extension Act of 2005
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4723 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Ford introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to extend the 2006 open enrollment period for Medicare prescription drug plans and MA–PD plans through September 30, 2006. 
 
 
1.Short titleThis Act may be cited as the Medicare Prescription Drug Benefit Enrollment Extension Act of 2005. 
2.Extension of the 2006 open enrollment period for Medicare prescription drug plans and MA–PD plans 
(a)Extension of open enrollment period for Medicare prescription drug plansSection 1860D–1(b)(2)(A) of the Social Security Act (42 U.S.C. 1395w–101(b)(2)(A)) is amended by inserting , except that such period shall continue through September 30, 2006 before the period. 
(b)Application to MA–PD plansSection 1851(e)(3)(B)(iii) of such Act (42 U.S.C. 1395w–21(e)(3)(B)(iii)) is amended by inserting , except that in the case of an MA–PD plan, such period shall continue though September 30, 2006 after May 15, 2006.   
 
